BUFFINGTON, Circuit Judge.
This cause came on to be heard on the transcript of record from the District Court of the United States for the Western District of Pennsylvania, and was argued by counsel. On consideration whereof, and in conformity with the stipulation of counsel to-day filed, it is now here ordered and adjudged by this court that the judgment of the said District Court be and the same is hereby affirmed, except as to the claims of the Crane Company and the H. W. Johns-Manville Company, thus reducing the amount of the-judgment entered in the said District Court to the sum of $4,265.98; the costs in this court to be divided equally between the parties hereto.-